Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 12, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161492(13)(15)(18)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re CERTIFIED QUESTIONS FROM THE                                                                   Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  UNITED STATES DISTRICT COURT,                                                                        Megan K. Cavanagh,
  WESTERN DISTRICT OF MICHIGAN,                                                                                         Justices
  SOUTHERN DIVISION
  _________________________________________

  MIDWEST INSTITUTE OF HEALTH, PLLC,
  doing business as GRAND HEALTH PARTNERS,
  WELLSTON MEDICAL CENTER, PLLC,
  PRIMARY HEALTH SERVICES, PC, and
  JEFFERY GULICK,
               Plaintiffs,
                                                                    SC: 161492
  v                                                                 USDC-WD: 1:20-cv-414

  GOVERNOR OF MICHIGAN, MICHIGAN
  ATTORNEY GENERAL, and MICHIGAN
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES DIRECTOR,
             Defendants.
  _________________________________________/

         On order of the Chief Justice, the separate motions of (1) LONANG Institute, (2)
  Katherine Henry, and (3) House Democratic Leader Christine Greig and the House
  Democratic Caucus to file briefs amicus curiae are GRANTED. The amicus briefs
  submitted by those entities are accepted for filing. On further order of the Chief Justice,
  the motion of amicus Katherine Henry for separate oral argument time is GRANTED.
  Counsel for the parties and amicus are allotted the following oral argument times at the
  Court’s special session on September 2, 2020: Counsel for plaintiffs = 30 minutes; counsel
  for the Governor of Michigan and Department of Health and Human Services Director =
  20 minutes; counsel for the Attorney General = 20 minutes; amicus Katherine Henry = 5
  minutes.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 12, 2020

                                                                               Clerk